Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
	Claims 1-2, 6-23 are pending.
	Claims 1-2 and 6-7 have been amended by the applicant.
	Claims 8-23 are newly added by the applicant.
	Claims 1-2, 6-7 and 21 are amended by examiner’s amendment.
	Claims 8, 10, 12 and 18-20 are cancelled by examiner’s amendment.
	Claims 1-2, 6-7, 9, 11, 13-17 and 21-23 are examined.

Claim interpretation
The applicant uses the term “OSSHM4” to refer to the rice (Oryza sativa) serine hydroxymethyltransferase gene. The same gene is called “SHMT4” in the art (e.g. Matsusaka et al. Plant Science. 312(111049): 1-8. 2021).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gary Gershick on 8/19/2022 with regard to the claim set submitted by the applicant on 6/29/2022.

Cancel claims 8, 10, 12 and 18-20

Claim 1 (currently amended). A nucleic acid molecule encoding a rice serine hydroxymethyltransferase mutant having the

Claim 2 (currently amended). The nucleic acid molecule of claim 1, wherein the rice serine hydroxymethyltransferase mutant has a coding sequence (CDS) set forth as SEQ ID NO: 3.

6 (Currently amended). A mutant host rice plant cell comprising the nucleic acid molecule of claim 1.

Claim 7 (currently amended). A method for enhancing an absorbing capacity of rice roots to sulfate and improving total sulfur concentration of rice shoots, for enhancing an absorbing capacity of roots to selenate and improving total selenium concentration of rice shoots, or for improving total S and Se concentrations in brown rice without influencing another agronomic trait, the method comprising growing genetically modified rice which contains the nucleic acid molecule of claim 1. 

21 (currently amended). The host rice plant cell of claim 6, wherein the riceApplicant(s)Nanjing Agricultural University Serial No.16/774,291 FiledJanuary 28, 2020Page 4 of 7Amendment in Response to March 29, 2022 Office Actionserine hydroxymethyltransferase mutant is encoded by a sequence set forth as SEQ ID NO: 3.


Withdrawn rejections
	The rejection of claim 4 under 35 USC 112(d) is withdrawn in light of amendments made by the applicant. 
	The rejection of claims 1-7 under 35 USC 112(a) for failing to comply with the enablement requirement is withdrawn in light of amendments to the application.

Reasons for allowance
	The claims all require SEQ ID NO: 4 or the protein it encodes, SEQ ID NO: 3. SEQ ID NO: 4 is an OSSHM4 gene with a substitution C461T. There is no teaching or suggestion in the art of a rice plant having this substitution. Matsusaka (Matsusaka et al. Plant Science. 312(111049): 1-8. 2021) provides a review on modifications to the SHMT gene, noting Chen, one of the inventors of the claimed invention, as the original report of the claimed modification (Chen et al. New Phytologist. 226:838-850. 2020).

Conclusion
	Claims 1-2, 6-7, 9, 11, 13-17 and 21-23 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R BYRNES whose telephone number is (571)270-3935. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R BYRNES/Examiner, Art Unit 1662                                                                                                                                                                                                        
/MATTHEW R KEOGH/Primary Examiner, Art Unit 1663